Citation Nr: 1430204	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  11-02 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C. 1151 for right lung condition (also claimed as diaphragm disorder).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to April 1974.  

This matter comes before the Board on an appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

In this case the Veteran is claiming entitlement to compensation under 38 U.S.C. 1151 for a right lung condition.  The Veteran contends that while undergoing a coronary artery bypass graft times 2 (CABG x2) in June 1990, his right diaphragm was snipped and as a result he developed a right lung disability.  The Board notes that the operation report shows no evidence of a right diaphragm injury during the June 1990 CABG, and in fact the report states the Veteran was transported to the recovery room in excellent condition.  

However, throughout the claims file, there is evidence that the Veteran underwent an additional CABG in August 1996.  Specifically, a September 6, 1996, VA PCC Guam treatment note shows that the Veteran was status post CABG 4 vessel bypass at Queens Hospital in Hawaii, a private hospital, on August 26, 1990.  The Veteran reported that he continued to have chest pain and dizziness.  There is also a reference to the medications the Veteran was prescribed after surgery from Queens Hospital.  A September 11, 1996, treatment note shows the Veteran complained of chest pain over the incision, and he was unable to sleep.  

Based upon its review of the Veteran's claims file, the Board finds that it remains unclear as to whether the claimed disability occurred during the June 1990 CABG, which the Veteran is attributing it to, or the August 1996 CABG for which the VA has no record of.  A July 1997 PacifiCare treatment note shows the Veteran sought treatment for right lung pain.  On physical examination, there was evidence of paralyzed right hemidiaphragm.  The examiner noted it was unclear how and when the Veteran's right hemidiaphragm became paralyzed or elevated and suggested the Veteran pursue it with the facility where he had his recent surgery.  From the evidence in the claims file, that facility would be Queens Hospital where he had the second CABG in August 1996.  According to the evidence of record, the right hemidiaphragm elevation was noted on chest x-ray after the August 1996 CABG.  Additionally, an August 31, 2007, San Diego VA treatment note reflects that the Veteran had a history of CABG's x2 in 1990 and 1996 and a diagnosis of right hemidiaphragmatic paralysis after the second CABG in 1996, when he presented with right-sided chest tightness and dyspnea with exertion.  

It is clear from the record that the private treatment records from Queens Hospital are required for full consideration of the Veteran's claim.  In attempting to obtain this evidence, the AOJ should inform the Veteran that his cooperation is essential to this task.  In cases such as this one, [t]he factual data required, i.e., names, dates and places, are straightforward facts and do not place an impossible or onerous task on [the Veteran].  The duty to assist is not a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  

Accordingly, the case is REMANDED for the following action:  

1.  Obtain and associate with the claims file all outstanding VA treatment records related to the Veteran's treatment for his claimed right lung condition that are not already of records.  

2.  Contact the Veteran and request he identify all private medical providers who performed the August 1996 CABG and who have treated him for the claimed right lung condition.  For Queens Hospital and each additional provider identified, the Veteran should be requested to complete and sign a separate VA Form 21-4142, Authorization and Consent to Release Information to VA, and arrangements should thereafter be made to obtain the Veteran's treatment records from these facilities.  A response, negative or positive, should be associated with the claims file.  Requests must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.  

3.  After receipt of all VA and private treatment records, and any further development deemed necessary, then readjudicate the Veteran's claim based on the entirety of the evidence.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

